Citation Nr: 1116354	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-24 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic allergic rhinitis (now claimed as sinusitis and previously claimed as breathing/nasal condition).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for hyperlipidemia and hypertension.  The RO also found that new and material evidence had not been received to reopen the previously denied allergic rhinitis claim.

The Board notes that the RO subsequently reopened the Veteran's allergic rhinitis claim via a May 2009 Statement of Case (SOC).  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Board notes that the Veteran originally requested a hearing before a Veterans Law Judge, and such a hearing was scheduled for January 2011.  However, the Veteran cancelled his hearing request via a January 2011 statement.  38 C.F.R. 
§ 20.704(e) (2010).  He also submitted additional evidence directly to the Board accompanied by a waiver of having this evidence initially considered by the RO in accord with 38 C.F.R. § 20.1304 (2010).

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the previously denied chronic allergic rhinitis claim.  However, as addressed in the REMAND portion of the decision below, further development is required regarding the underlying service connection claim, as well as his hypertension claim.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal is requested regarding the claim of service connection for hyperlipidemia.

3.  Service connection was originally denied for chronic allergic rhinitis by a September 1971 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

4.  A November 2005 rating decision confirmed and continued the denial of service connection for chronic allergic rhinitis (also claimed as breathing/nasal condtion) because the evidence submitted was not new and material.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

5.  The evidence received since the last prior denial of service connection for chronic allergic rhinitis was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the on the issue of entitlement to service connection for hyperlipidemia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  New and material evidence having been received to reopen the claim of entitlement to service connection for chronic allergic rhinitis, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Hyperlipidemia

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a statement in January 2011 which, in pertinent part, withdrew his appeal regarding the claim of entitlement to service connection for hyperlipidemia.  Consequently, there remain no allegations  of errors of fact or law for appellate consideration regarding this claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.

New and Material Evidence

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's chronic allergic rhinitis claim.  Accordingly, no further discussion of the VCAA is required with respect to this aspect of the appeal as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection was originally denied for chronic allergic rhinitis by a September 1971 rating decision.  Thereafter, a November 2005 rating decision confirmed and continued the denial of service connection for chronic allergic rhinitis (also claimed as breathing/nasal condtion) because the evidence submitted was not new and material.  The Veteran was informed of both decisions, including his right to appeal, and did not appeal.  Consequently, these decisions are now final.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last prior denial includes statements from the Veteran, his service treatment records, as well as post-service medical records  which cover a period through 2005.

The Veteran's service treatment records do not indicate any enlistment examination is on file.  Nevertheless, these records reflect he was hospitalized from April to May 1970 for chronic, allergic rhinitis, seasonal and perennial due to allergies to numerous tree pollens, grass pollens, fall pollens, house dust, animal danders, feathers and molds.  Further, it was noted that this was a "lifelong" condition and summarized various treatments the Veteran had received prior to service including allergy evaluation at age 17, as well as the symptoms he experienced as a result thereof.  Sinus X-rays conducted as part of this hospitalization were unremarkable.  

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary flare-ups will not be considered to be an increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during active service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  The determination whether a preexisting disability was aggravated by service is a question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

Subsequent medical records continue to show treatment for chronic allergies.  For example, an August 1971 VA medical examination noted, in part, that the Veteran had a long history of allergic rhinitis and asthma, dating from childhood.  Sinus X-rays were negative.  An August 2005 VA medical examination also includes a diagnosis of allergy with stuffy nose; and no evidence of chronic sinusitis.  Sinus X-rays were found to be normal.  

The September 1971 rating decision found that there was no evidence to show any appreciable increase in the Veteran's disability of allergic rhinitis during service, and that the in-service hospitalization was considered medical treatment having the effect of ameliorating the disease which was incurred prior to service.

The subsequent November 2005 rating decision confirmed and continued the previous denial for service connection for chronic allergic rhinitis (also claimed as breathing/nasal condition) because the evidence submitted was not new and material.  

The evidence received since the last prior denial includes additional statements from the Veteran, as well as post-service medical records which cover a period through 2011.  In pertinent part, as noted by the RO in adjudicating the case below, records beginning in June 2007 reflect that he has been diagnosed with sinusitis.  In short, the additional evidence indicates that he currently has chronic sinusitis.  As noted above, the competent medical evidence on file at the time of the last prior denial indicated there was no chronic sinus disability.  Moreover, a review of the prior decisions reflect that the lack of such a disability was discussed in adjudication of the prior claims; i.e., this evidence goes to the basis of the prior denials.

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for chronic allergic rhinitis was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received in accord with 3.156(a), and the claim is reopened.

Adjudication of the appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  The presumption that the evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated below, the Board finds that further development is required for a full and fair resolution of the Veteran's claims of service connection for chronic allergic rhinitis.


ORDER

The appeal regarding the claim of entitlement to service connection for hyperlipidemia is dismissed.

New and material evidence having been received to reopen the claim of entitlement to service connection for chronic allergic rhinitis, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.


REMAND

Regarding the claim of entitlement to service connection for chronic allergic rhinitis, the Board notes that while the competent medical evidence now indicates the Veteran currently has sinusitis, it is not clear from the record whether this condition is etiologically related to the allergic rhinitis, and, if so, whether these current findings actually reflect aggravation of the pre-existing disability.  The Board is of the opinion that a competent medical examination would provide essential information for resolution of this case.  Accordingly, the case must be remanded for such an examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

With respect to the hypertension claim, the Board observes that, by a January 2011 statement, the Veteran raised the contention of his hypertension being secondary to his service-connected diabetes mellitus.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Veteran also submitted evidence in support of his contention, in the form of medical treatise evidence, as well as a January 2011 statement from a private physician who believed the Veteran's hypertension was secondary to his diabetes mellitus as documented by the medical literature.  However, this physician did not provide a rationale in support of this opinion which is based upon the documented findings of the Veteran's medical history.  The Board also notes that a prior VA medical examination of April 2004 had stated the Veteran's high blood pressure was not related to his diabetes and was a separate problem.  No rationale is provided in support of this opinion either.  Therefore, the Board finds that a new examination is required to resolve this matter.  See Colvin, supra.

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's chronic allergic rhinitis and hypertension should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his chronic allergic rhinitis and hypertension since April 2009.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address the nature and etiology of his chronic allergic rhinitis and hypertension.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether the Veteran's pre-existing allergic rhinitis was aggravated by his period of active service, and should include reference to the current findings of sinusitis.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.

Regarding the hypertension claim, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that this disability was incurred in or otherwise the result of active service.  If it is determined that the Veteran's hypertension is not directly related to active service, an opinion must be expressed as to whether it is at least as likely as not (50 percent or greater likelihood) that it was caused by or aggravated by the service-connected diabetes mellitus.  If it is determined that the hypertension was aggravated by the service-connected diabetes mellitus, the examiner should identify the level of disability caused by the diabetes, to the extent possible.

A complete rationale for any opinion expressed should be provided.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the May 2009 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


